t c memo united_states tax_court william b perrin petitioner v commissioner of internal revenue respondent docket no 16712-10l filed date william b perrin pro_se susan k greene for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action with respect to unpaid trust fund recovery penalties under sec_6672 for five quarters ended from date to date with interest calculated through date the total liabilities exceeded dollar_figure unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in harris county texas when he filed his petition petitioner is single and resided alone in a house that he owned at all times relevant to the issues discussed below the watson law firm watson was a professional_corporation owned percent by charles watson at all relevant times petitioner was watson’s in-house accountant and office manager petitioner had signature_authority on watson’s bank account and signed payroll checks for watson petitioner also signed watson’s employment_tax returns for the quarters ended date and date during the tax periods ended september and date and march june and date petitioner signed checks and paid watson’s other creditors while watson’s employment_taxes for those periods remained unpaid petitioner followed watson’s instructions as to what was to be paid in order to preserve his job during those periods charles watson enjoyed an expensive lifestyle subsequently charles watson was imprisoned faced state bar disciplinary proceedings and was involved in bankruptcy proceedings the employment_taxes thus remained unpaid on date the internal_revenue_service irs mailed a letter trust funds recovery penalty letter to petitioner informing him that the irs was proposing to assess a penalty against him under sec_6672 as a person required to collect account for and pay over withheld taxes for watson the letter informed petitioner of his right to appeal or to protest the proposed assessment petitioner received the letter and through his then representative david allie submitted a written protest after a conference the appeals_office determined that petitioner was a responsible_person liable for watson’s unpaid employment_taxes for the periods in issue here on date the irs made jeopardy assessments against petitioner for the amounts in issue here on date the irs sent petitioner a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing in response to the notice petitioner requested a hearing through david allie the request for a hearing indicated that petitioner was unable to pay the balances due and that he would like to consider an offer-in-compromise or an installment_agreement but he did not propose any amounts for these alternatives petitioner did not challenge the existence or amounts of the underlying tax_liabilities between date and date several items of correspondence and telephone calls were exchanged between the appeals settlement officer to whom the case was assigned and david allie then acting on behalf of petitioner david allie provided to the settlement officer information about petitioner’s financial circumstances the settlement officer reviewed the irs transcripts of petitioner’s account and verified that all legal and procedural requirements for the proposed levy action had been met after receiving a form 433-a collection information statement for wage earners and self-employed individuals signed by petitioner and a copy of petitioner’s federal_income_tax return the settlement officer held a face-to-face hearing with david allie david allie requested that petitioner’s account be placed in currently not collectible status he did not provide required forms for an offer-in-compromise or request an offer-in- compromise as a collection alternative he did not challenge the existence or amounts of the underlying liabilities the settlement officer reviewed all financial information david allie submitted on petitioner’s behalf and consulted the national and local standards established for living_expenses for a one-person household in harris county texas effective date the standards set forth allowances for housing and utilities vehicle ownership out-of-pocket health care costs food clothing and miscellaneous expenses considered as basic living_expenses petitioner’s income expenses and taxes withheld were determined based on his income_tax return the settlement officer determined that petitioner could make a monthly payment of dollar_figure against the outstanding employment_tax liabilities by letter dated date the settlement officer offered petitioner a partial payment installment_agreement of dollar_figure per month beginning date increasing to dollar_figure per month on date the proposed agreement gave petitioner time to reduce his expenses to the standard amounts used in the settlement officer’s computations by letter dated date david allie sent to the settlement officer a copy of petitioner’s form_w-2 wage and tax statement for showing a reduction in his earnings compared to and increased taxes withheld the settlement officer then determined that petitioner could make a monthly payment of dollar_figure using standards for a one-person household in harris county texas effective date by letter dated date the settlement officer informed david allie that the amount of federal_income_tax petitioner had chosen to have withheld was overstated and could be reduced to allow more cashflow for him to apply to the unpaid liabilities the settlement officer offered petitioner a partial payment agreement of dollar_figure per month beginning date increasing to dollar_figure per month on date after receiving additional information concerning legal fees petitioner owed by letter dated date the settlement officer offered petitioner a partial payment agreement of dollar_figure per month beginning date increasing to dollar_figure per month on date and further increasing to dollar_figure per month on date petitioner refused to enter into a partial payment agreement for anything over dollar_figure per month on date the notice_of_determination sustaining the proposed levy was issued opinion in his petition and at trial petitioner argued that he was not a responsible_person subject_to sec_6672 penalties for failure to pay the employment_taxes at issue here and that it is unfair to require him to pay taxes that should be paid_by charles watson petitioner however had a prior opportunity to contest the underlying liabilities and is thus precluded from doing so in this proceeding see sec_6330 128_tc_48 mcclure v commissioner tcmemo_2008_136 sec_301_6320-1 q a-e2 proced admin regs moreover petitioner’s representative did not raise the underlying liabilities before the settlement officer and may not raise them here see 135_tc_344 129_tc_107 petitioner stipulated that the settlement officer was impartial and had no prior involvement with the tax periods involved in this case and that she verified that all legal and procedural requirements for the proposed levy action had been met see sec_6330 and c thus our review of the notice_of_determination is for abuse_of_discretion see eg 338_f3d_463 5th cir proof of an abuse_of_discretion requires a showing that the appeals action was arbitrary capricious or without foundation in fact or law see eg giamelli v commissioner supra pincite in view of the record of the settlement officer’s consideration of the financial information petitioner’s representative submitted and downward adjustments to proposed partial installment agreements we cannot characterize the settlement officer’s determination as arbitrary or capricious petitioner raises arguments about the assumptions in the settlement officer’s computations about his tax_liabilities he contends that if he were to sell his house to bring his expenses to the national and local standards applied in his case he would be unable to itemize deductions and would pay more in federal_income_tax this argument was not made during the administrative proceedings by petitioner’s representative and it cannot be used to show an abuse_of_discretion see id pincite 118_tc_488 in any event petitioner’s arguments about the details of the settlement officer’s computations are unavailing the use of local and national standards is expressly authorized by congress and does not constitute an abuse_of_discretion even if it forces a taxpayer such as petitioner to change his lifestyle see eg 124_tc_165 affd 454_f3d_782 8th cir petitioner does not contend that the standards were misapplied in reviewing for abuse_of_discretion we do not recompute the appropriate amount of an installment_agreement id 123_tc_1 affd 412_f3d_819 7th cir as respondent’s counsel indicated at trial petitioner may continue to negotiate with irs collection officers concerning his tax_liabilities he is however entitled to only one administrative hearing and court_proceeding with respect to the proposed levy to reflect the foregoing decision will be entered for respondent
